Citation Nr: 0734397	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  03-03 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
REMAND

The veteran served on active duty from December 1967 to 
December 1969.  This case comes to the Board of Veterans' 
Appeals (Board) after being remanded by the United States' 
Court of Appeals for Veterans' Claims (CAVC) in May 2007.  
The case originally came to the Board from a December 1999 
rating decision granting the veteran an increased disability 
rating, from 10 to 30 percent, for a generalized anxiety 
disorder.  Later, a January 2003 rating decision re-
characterized the veteran's diagnosis from a generalized 
anxiety disorder to major depressive disorder and increased 
his disability rating to 50 percent.  The Board then denied 
the veteran's claim for an increased disability rating in an 
April 2006 decision which was vacated by the Court's May 2007 
decision.

The evidence of record includes conflicting evidence from 
both VA and private doctors indicating varying levels of 
severity in the veteran's psychiatric disorder.  As a result 
of the inconsistency in the current medical evidence of 
record, a further examination of the veteran's psychiatric 
disorder is sought to determine the current nature and 
severity of the veteran's psychiatric disability.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Schedule the veteran for a VA 
examination to determine the severity of 
his psychiatric disability.  Have the 
examiner review the veteran's claims file 
in conjunction with the examination and 
make a note of such review in the 
examination report.  Have the examiner 
comment on the severity of the veteran's 
psychiatric symptoms, including 
"occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships."  38 C.F.R. 
§ 4.130 Diagnostic Code 9434 for Major 
depressive disorder as per the General 
Rating Forumal for Mental Disorders.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

